Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Objections

3.	The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
Misnumbered claims 7-20 been renumbered 6-19 because claim 6 is missing.

Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


5.	Claim(s) 1-5 and 7-20 are rejected under 35 U.S.C. 102(a1) as being anticipated by Xie et al. (Pub NO. Us 2016/0169720 A1; hereinafter Xie).
Regarding Claim 1, Xie teaches a probe assembly (probe assembly 400 in Fig. 5B and Fig. below; See [0037]-[0040]) for measuring liquid properties in a multiphase fluid flowing in a conduit (See [0023]), the probe assembly comprising:
a first member (500, 405, 534 in Fig. 5B and Fig. below; See [0037]-[0044]) with a probe portion (500,405 in Fig. 5B and Fig,. below is part of first member) and a connection portion (534 in Fig. 5B and Fig. below), the probe portion having a central bore (central bore 403 where the conductor 432 is inserted through in Fig. 5B and Fig. below; See [0044]) with a conductor (432 in Fig. 5B and Fig. below; See [0044]) and a pressure-resistant insulator (405’ in Fig. 5B and Fig. below; See [0044]) surrounding the conductor (405’ surrounding the conductor 432 in Fig. 5B and Fig. below; See [0044]), the conductor extending from an opening at a distal end of the probe portion into the connection portion (conductor 432 extending from open end portion to connection portion 534 in fig. 5B and Fig. below), the connection portion having a connector coupled to a distal end of the connection portion (See the connector 532 of connection portion 534 coupled to distal end in Fig. 5B and Fig. below), the connection portion having a seal face (connection portion 534 has seal 505’ in Fig. 5B and Fig. below; See [0044]) with a groove (See the groove with seal 505’ in Fig. 5B and Fig. below) extending around the probe portion (See the groove extending through probe portion 500 in Fig. 5B and Fig. below); and	
a second member (thread 415 in fig. 5B and Fig. below; See [0043]) that, when assembled, is in direct contact with the first member at the distal end of the connection portion (415 is in direct contact with first member 534 by distal end of 534 in Fig. 5B and Fig. below; See [0043]) to apply compression (thread 415 is used to apply torque/compression; See [0043]) and to retain the first member against a wall of the conduit (thread 415 is used to retain against wall 500 in Fig. 5B and Fig. below; See [0043]).

    PNG
    media_image1.png
    559
    935
    media_image1.png
    Greyscale

Regarding Claim 2, Xie teaches the probe assembly of claim 1, wherein the second member has a threaded wall (second member 415 is treaded wall in Fig. 5B; See [0043]).
Regarding Claim 3, Xie teaches the probe assembly of claim 2, wherein the second member has a first portion (See Fig. 5B and Fig. below), the threaded wall being an external wall of the first portion (See Fig. 5B and Fig. below), and a second portion (See Fig. 5B and Fig. below) having a feature (See Fig. 5B and Fig. below) incorporated into an outer wall of the second portion to facilitate applying torque to the second member (feature 545 facilitate to apply torque in Fig. 5B and Fig. below; See [0043]).

    PNG
    media_image2.png
    426
    919
    media_image2.png
    Greyscale

Regarding Claim 4, Xie teaches the probe assembly of claim 1, further comprising a removable wall member (500 is removable in Fig. 5B; See [0048]) that surrounds the distal end of the probe portion (500 surrounds the distal end of probe portion in fig. 5B) and has a wall (534 in Fig. 5B) that extends from a portion of the wall member (534 extends from wall member 500 in Fig. 5B).
Regarding Claim 5, Xie teaches the probe assembly of claim 1, wherein the first member comprises a corrosion- resistant metal material (whole pipeline structure is corrosion resistant; See [0007]), the conductor comprises a corrosion-resistant material (whole pipeline structure is corrosion resistant; See [0007]), and the insulator (405’ in Fig. 5B) is a glass or ceramic material (See [0034]-[0035]).
Regarding Claim 7, Xie teaches the probe assembly of claim 1, wherein the first member, the conductor, and the insulator are made of materials chosen to have coefficients of thermal expansion that promote insulator-to-metal pressure seal (ceramic is insulator; See [0038]).
Regarding Claim 8, Xie teaches the probe assembly of claim 1, wherein the second member is selected from a flange member, a conduit member (See the conduit portion of second member in Fig. 5B and Fig. below), a combination of a flange member and a conduit member, or a unitary member having a flange portion and a conduit portion (See [0025]-[0027]).

    PNG
    media_image3.png
    406
    794
    media_image3.png
    Greyscale

Regarding Claim 9, Xie teaches an apparatus (apparatus in Fig. 1 to Fig. 5B; See [0024]-[0043]) for analyzing a flowing multiphase fluid (See [0024]), the apparatus comprising: 
a conduit (18, 22 in Fig. 1 and Fig. below; See [0025]-[0027]); and 
an open-ended microwave probe (See the open end probe assembly 15A and 15B which faces the fluid flow in Fig. 1 and Fig. 5B; See [0027], [0034]- [0043]) assembly disposed in fluid communication with the conduit through a wall of the conduit (15A and 15B are in communication of conduit 18/22 in Fig. 1 and Fig. below; See [0024]-[0027]), the conduit having a first coupling structure (first coupling structure 16 in Fig. 1 and Fig. below; See [0027]), 

    PNG
    media_image4.png
    740
    859
    media_image4.png
    Greyscale


the probe assembly (probe assembly in Fig. 5B; See [0034]) comprising:
a first member (500, 405, 534 in Fig. 5B and Fig. below; See [0037]-[0044])  with a probe portion (500,405 in Fig. 5B and Fig,. below is part of first member) and a connection portion (534 in Fig. 5B and Fig. below), the probe portion having a central bore (central bore 403 where the conductor 432 goes through in Fig. 5B and Fig. below; See [0044]) with a conductor (432 in Fig. 5B and Fig. below; See [0044]) and a pressure-resistant insulator (405’ in Fig. 5B and Fig. below; See [0044]) surrounding the conductor (405’ surrounding the conductor 432 in Fig. 5B and Fig. below; See [0044]), the connection portion having a coaxial connector coupled to a distal end of the connection portion and connected to the conductor (See the coaxial connector 532 of connection portion 534 coupled to distal end which is connected to conductor 432 in Fig. 5B and Fig. below), the connection portion having a seal face (connection portion 534 has seal 505’ in Fig. 5B and Fig. below; See [0044]) with a groove (See the groove with seal 505’ in Fig. 5B and Fig. below) extending around the probe portion (See the groove extending through probe portion 500 in Fig. 5B and Fig. below), and a seal member (seal member 530’ in Fig. 5B; See [0038]) disposed in the groove (535’ is disposed into the groove in Fig. 5B and Fig. below), the probe portion extending through the first coupling structure (See the probe portion of 15A and 15B extends through the first coupling structure 16 in fig. 1; See []) and the seal face of the connection portion in sealing contact with the wall of the conduit (15A and 15B in Fig. 1 has seal face 505’ in Fig. 5B and 15A/15B are in contact with conduit 18/22 in Fig. 1, therefore seal face are also in contact with conduit 18/22); and
a second member (thread 415 in fig. 5B and Fig. below; See [0043]) having a second coupling structure (545 in Fig. 5B) for engaging with the first coupling structure (545 is to engage probe structure 400 in Fig. 1 as 15A/15B; See [0027], [0037]-[0043]).

    PNG
    media_image1.png
    559
    935
    media_image1.png
    Greyscale

Regarding Claim 10, Xie teaches the apparatus of claim 9, wherein the first coupling structure is a threaded port (16 in Fig. 1 is threaded port; See [0025]-[0027]), the second member is a conduit member (See the conduit portion of second member in Fig. 5B and Fig. below), and the second coupling structure (545 in Fig. 5B and Fig. below) is an external thread on an outer wall of the second member (See Fig. 5B and Fig. below).

    PNG
    media_image5.png
    711
    859
    media_image5.png
    Greyscale

Regarding Claim 11, Xie teaches the apparatus of claim 9, wherein the first coupling structure is a plurality of bores formed in the conduit wall (See plurality of bores of 16 where 15A/15B are disposed and formed in the wall of 18 in Fig. 1 and Fig. below), 

    PNG
    media_image6.png
    731
    808
    media_image6.png
    Greyscale

the second member comprises a back flange, and the second coupling structure (545 in Fig. 5B and Fig. below) is a plurality of holes (See holes of 545 in Fig. 5B and Fig. below) in the back flange (holes are in the back flange in Fig. 5B and Fig. below) and a plurality of fasteners disposed through the holes and into the bores (Se the fastener disposed inside the bores and holes in Fig. 5B and Fig. below).

    PNG
    media_image7.png
    538
    873
    media_image7.png
    Greyscale


Regarding Claim 12, Xie teaches the apparatus of claim 9, wherein the conduit comprises a blind-tee (See [0023], [0025]-[0026]), and the probe assembly is disposed at a location of the conduit that is azimuthally aligned with a blind portion of the blind-tee (See [0025]).
Regarding Claim 13, Xie teaches the apparatus of claim 9, further comprising a wall member (500 in Fig. 5B; See [0048]) that surrounds the distal end of the probe portion (500 surrounds the distal end of probe portion in fig. 5B) and has a wall that extends from a portion of the wall member (534 extends from wall member 500 in Fig. 5B).
Regarding Claim 14, Xie teaches the apparatus of claim 9, wherein the conduit includes a liquid fraction enhancement structure and the probe is disposed at the liquid fraction enhancement structure (See [0024], [0026], [0028]), wherein the liquid fraction enhancement structure is a pipe end cap or a blind flange (blind tee is blind flange; See [0028]).
Regarding Claim 15, Xie teaches the apparatus of claim 9, wherein the conduit includes a liquid fraction enhancement structure (See [0024], [0026], [0028]) and the probe is disposed at the liquid fraction enhancement structure (See [0027]-[0029]), wherein the liquid fraction enhancement structure is a horizontal blind-tee (blind-tee 10 is horizontal in Fig. 1; See [0025]) coupled to a vertical pipe section (See vertical pipe section in Fig. 1).

    PNG
    media_image8.png
    660
    792
    media_image8.png
    Greyscale

Regarding Claim 16, Xie teaches the apparatus of claim 15, wherein the probe assembly is located in a wall of the vertical pipe section (See Fig. 5B and Fig. below).

    PNG
    media_image9.png
    633
    889
    media_image9.png
    Greyscale

Regarding Claim 17, Xie teaches the apparatus of claim 9, wherein the probe assembly is located in a wall of an inlet or a convergent section of a vertical Venturi device (See [0023]).
Regarding Claim 18, Xie teaches the apparatus of claim 9, wherein the probe assembly is located in a wall of a Venturi device on a throat or divergent section thereof (See [0023]), and the probe portion has a wall member (wall member 500 in Fig. 5B; See [0048]) that surrounds the distal end of the probe portion (500 surrounds the distal end of probe portion in fig. 5B) and has a wall (534 in Fig. 5B) that extends from a portion of the wall member (534 extends from wall member 500 in Fig. 5B).
Regarding Claim 19, Xie teaches the apparatus of claim 9, wherein the conduit comprises a multiphase flowmeter based on microwave transmission-resonance measurement, electrical impedance measurement, X-ray or gamma-ray measurement (See [0023]), or a combination thereof.
Regarding Claim 20, Xie teaches a method (method in Fig. 1 to Fig. 5B; See [0024]-[0043]) of analyzing liquid properties of a flowing multiphase fluid (See [0024]), the method comprising:
disposing an open-ended microwave probe assembly (See the open end probe assembly 15A and 15B which faces the fluid flow in Fig. 1 and Fig. 5B; See [0027], [0034]- [0043]) in a port formed in a flow containment structure of a flow system carrying the flowing multiphase fluid (15A and 15B are in communication of port 18/22 in Fig. 1 and Fig. below; See [0024]-[0027]), the port having a first coupling structure (first coupling structure 16 in Fig. 1 and Fig. below; See [0027]), 
    PNG
    media_image4.png
    740
    859
    media_image4.png
    Greyscale


the probe assembly (probe assembly in Fig. 5B; See [0034]) comprising:
a first member (500, 405, 534 in Fig. 5B and Fig. below; See [0037]-[0044]) with a probe portion (500,405 in Fig. 5B and Fig,. below is part of first member) and a connection portion (534 in Fig. 5B and Fig. below), the probe portion having a central bore (central bore 403 where the conductor 432 goes through in Fig. 5B and Fig. below; See [0044]) with a concentric conductor and a pressure-resistant insulator (405’ in Fig. 5B and Fig. below; See [0044]) surrounding the concentric conductor (405’ surrounding the conductor 432 in Fig. 5B and Fig. below; See [0044]), the connection portion having a connector coupled to a distal end of the connection portion and connected with the concentric conductor (See the coaxial connector 532 of connection portion 534 coupled to distal end which is connected to conductor 432 in Fig. 5B and Fig. below), the connection portion having a seal face (connection portion 534 has seal 505’ in Fig. 5B and Fig. below; See [0044]) with a groove (See the groove with seal 505’ in Fig. 5B and Fig. below) extending around the probe portion (See the groove extending through probe portion 500 in Fig. 5B and Fig. below), and a seal member (seal member 530’ in Fig. 5B; See [0038]) disposed in the groove (535’ is disposed into the groove in Fig. 5B and Fig. below), the seal face of the connection portion in sealing contact with a wall of the flow containment structure (15A and 15B in Fig. 1 has seal face 505’ in Fig. 5B and 15A/15B are in contact with wall of conduit 18/22 in Fig. 1, therefore seal face are also in contact with wall of conduit 18/22); and
a second member (thread 415 in fig. 5B and Fig. below; See [0043]) having a second coupling structure (545 in Fig. 5B) that couples with the first coupling structure (545 is to engage probe structure 400 in Fig. 1 as 15A/15B; See [0027], [0037]-[0043]) to apply compression (thread 415 is used to apply torque/compression; See [0043])  to the distal end of the connection portion to seal the seal face against the wall of the flow containment structure (thread 415 is used to retain against wall 500 in Fig. 5B and Fig. below; See [0043]); and
 	energizing the concentric conductor by applying radio frequency energy to the connector (RF connector if Radio Frequency connector; See [0039], [0041], [0045], [0047]).

    PNG
    media_image1.png
    559
    935
    media_image1.png
    Greyscale


Conclusion

6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	a. Arsalan et al. (Patent NO. US 10,648,841 B1) discloses Multiphase Flow Meter with Microwave Resonator.
	b. Clifton et al. (Pub NO. US 2007/0220987 A1) discloses Omni-Directional Pressure Pick Up Probe.
	c. Xie et al. (Pub NO. US 2018/0143052 A1) discloses Multi Phase Flow Meters and Related Method.

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZANNATUL FERDOUS whose telephone number is (571)270-0399. The examiner can normally be reached Monday through Friday 8am to 5pm (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phan Huy can be reached on 571-272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZANNATUL FERDOUS/Examiner, Art Unit 2858




/CHRISTOPHER P MCANDREW/Primary Examiner, Art Unit 2858